IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-66,983-01


EX PARTE MARK EDWARD WRIGHT, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 934130-A IN THE 339TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
possession of a firearm by a felon and sentenced to three years' imprisonment.  The
Fourteenth Court of Appeals affirmed his conviction.  Wright v. State, No. 14-03-00632-CR
(Tex. App.-Houston, delivered July 13, 2004).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: March 21, 2007
DO NOT PUBLISH